Citation Nr: 0522915	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-02 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as reactive and restrictive airway disease, 
as secondary to service-connected Hodgkin's disease status 
post radiation therapy.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), peptic ulcer, duodenal ulcer, and 
erosive esophagitis, as secondary to service-connected 
Hodgkin's disease status post radiation therapy.

3.  Entitlement to an effective date earlier than February 
22, 2001 for service-connected Hodgkin's disease and 
iatrogenic hypothyroidism, status post radiation therapy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

In December 2002, the RO granted entitlement to service 
connection for Hodgkin's disease status post radiation 
therapy, evaluated as noncompensable; iatrogenic 
hypothyroidism status post radiation therapy, evaluated as 10 
percent disabling; hearing loss, evaluated as noncompensable; 
and tinnitus, evaluated as 10 percent disabling.  Service 
connection for each disability was awarded effective as of 
February 22, 2001.  Service connection for restrictive airway 
disease and a gastrointestinal disorder on a direct basis and 
as secondary to service-connected Hodgkin's disease status 
post radiation therapy was denied.  

In his July 2003 notice of disagreement (NOD), the veteran 
expressed disagreement with the ratings assigned for 
Hodgkin's disease and iatrogenic hypothyroidism and the 
denial of service connection for restrictive airway disease 
and a gastrointestinal disorder.  He also disagreed with the 
effective dates assigned for his service-connected 
disabilities.  A statement of the case (SOC) was issued in 
December 2003 addressing these issues.  The veteran's 
substantive appeal received in January 2004 limited the 
effective date claim to service connection for Hodgkin's 
disease and its residuals, i.e., iatrogenic hypothyroidism.

In a statement dated January 29, 2004, the veteran withdrew 
the claim for a higher rating for service-connected Hodgkin's 
disease, status post radiation therapy.

In May 2005, the veteran and his spouse appeared at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO, a transcript of which has been associated with his 
claims file.  During the hearing, the veteran indicated that 
he wished to withdraw the issue of entitlement to a higher 
rating for iatrogenic hypothyroidism with memory loss, status 
post radiation therapy.  He also clarified that he was only 
claiming service connection for reactive and restrictive 
airway disease and peptic ulcer, duodenal ulcer, and erosive 
esophagitis on a secondary basis.  The claim for service 
connection for these disabilities on a direct basis has 
therefore been withdrawn.

At his hearing in May 2005, the veteran also withdrew a claim 
for entitlement to a disability rating greater than 10 
percent for coronary artery disease status post coronary 
artery bypass graft due to radiation therapy, which had 
previously been on appeal.

The issues of entitlement to service connection for a 
gastrointestinal disorder and a respiratory disorder as 
secondary to service-connected Hodgkin's disease status post 
radiation therapy are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 22, 2001, the RO first received 
correspondence in which the veteran initiated a claim for 
service connection for Hodgkin's disease and loss of thyroid 
function.  Treatment records were received showing a 
diagnosis of Hodgkin's disease in 1982 with associated 
hypothyroidism.  

2.  The RO was not in possession of any communication prior 
to February 22, 2001, that can reasonably be construed as a 
claim of entitlement to service connection for Hodgkin's 
disease and loss of thyroid function.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
February 22, 2000, for the grant of service connection for 
Hodgkin's disease and iatrogenic hypothyroidism, status post 
radiation therapy, have been met.  38 U.S.C.A. §§ 5107, 
5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.114(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in August 2001.  See VAOPGCPREC 8-
2003.  The veteran was told of what was required to 
substantiate his claim and of his and VA's respective duties.  
He was also asked to submit evidence and/or information, 
which would include that in his possession, to the RO.  The 
veteran's claim was initially adjudicated by the RO in 
December 2002.  The August 2001 notice letter was provided to 
the veteran prior to initial adjudication of his claim.  
Thus, there is no defect with respect to the timing of the 
notice.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Moreover, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).  An additional notice letter was 
provided to the veteran in September 2001.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's post-service medical treatment records have 
been obtained, as discussed below.  Efforts to obtain the 
veteran's service medical records have been unsuccessful and 
the National Personnel Records Center (NPRC) has indicated 
that the veteran's service medical records could not be 
located.  The Board recognizes that there is a heightened 
obligation to assist a claimant in the development of his 
case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed unavailable while in the possession of 
the government.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  There is no indication of any additional, relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran was afforded a VA 
examination in February 2004.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Effective date earlier than February 22, 2001 for
service-connected Hodgkin's disease and iatrogenic 
hypothyroidism status post radiation therapy

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Hodgkin's disease is a chronic disorder that may 
be service connected on a presumptive basis if it is 
manifested to a degree of 10 percent or more within a year of 
separation from service.  See 38 U.S.C.A. §§ 1101(3), 
1112(a)(1) (West 2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).

The RO received the veteran's formal claim for service 
connection for Hodgkin's disease and loss of thyroid function 
on February 22, 2001.  In December 2002, the RO issued a 
rating decision granting his claim, assigning an effective 
date of February 22, 2001, the date of receipt of his claim.  
There are no documents of record prior to this time raising 
an intention to seek service connection for Hodgkin's disease 
or residual hypothyroidism.

In July 2003, the veteran submitted a notice of disagreement 
with regard to the effective date of entitlement to service 
connection.  He asserted that the effective date should have 
been in 1982, the time of the onset of and treatment for his 
Hodgkin's disease.  Private medical records were obtained 
showing that the veteran was diagnosed as having Hodgkin's 
disease in 1982.  Records dated in 1990 showed that he was on 
thyroid replacement and he has been diagnosed as having 
hypothyroidism.

On appeal, the veteran and his spouse asserted that they had 
gone to the RO seeking to file a claim for entitlement to 
service connection for Hodgkin's disease, but were informed 
that the disability was not one for which presumptive service 
connection was available, and thus they would not be entitled 
to service connection.  The veteran did not submit a formal 
or informal claim in writing at that time.  The veteran and 
his spouse also argued that as Hodgkin's disease was added to 
the list of disabilities for which presumptive service 
connection was available in 1994, the effective date should 
at least be extended to that time.   

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim for service 
connection will be (1) the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a) (2004).  

The Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 
Stat. 11, 12 (Feb. 6, 1991), gave the Secretary the authority 
to add to the list of diseases subject to service connection 
on a presumptive basis.  That list is set forth at 38 C.F.R. 
§ 3.309(e) (2004).  Hodgkin's disease was added to the list, 
effective February 3, 1994.  See 59 Fed. Reg. 5106 (Feb. 3, 
1994).  The addition of Hodgkin's disease was a 
"liberalizing VA issue" for purposes of 38 C.F.R. 
§ 3.114(a) (2004).  

The provisions of 38 C.F.R. § 3.114 (2004) apply both to 
original and reopened claims.  Specifically, the effective 
dates of awards under 38 C.F.R. § 3.114 are assigned as 
follows:

(1)  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.

(2)  If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of administrative determination of 
entitlement.

(3)  If a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.

38 C.F.R. § 3.114(a) (2004).

For service connection claims for Hodgkin's disease as a 
result of exposure to Agent Orange, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. 
§ 3.114(a) unless the claimant met all eligibility criteria 
for the liberalized benefit on February 3, 1994, the 
effective date of the regulatory amendment adding Hodgkin's 
disease, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97 (July 16, 1997), 62 Fed. 
Reg. 63604 (1997).

Service connection for Hodgkin's disease as a result of 
exposure to Agent Orange and residual hypothyroidism was 
granted with an effective date of February 22, 2001, based on 
VA's receipt of the veteran's claim for service connection, 
received on that date.  Medical records show a diagnosis of 
Hodgkin's disease in 1982 and thereafter.  The veteran was 
also shown to suffer from associated hypothyroidism.  He 
served in the Republic of Vietnam during the specified period 
and is presumed to have been exposed to an herbicide agent.  
The veteran did meet all of the eligibility criteria for the 
liberalized benefit on February 3, 1994.  

Accordingly, because the veteran's claim in February 2001 was 
reviewed at his request more than one year after the 
effective date of the VA issue, i.e., February 3, 1994, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request, that is, as of February 
22, 2000.  38 C.F.R. § 3.114(a) (2004).

An effective date in 1982 as requested by the veteran is not 
warranted.  As noted above, where compensation is awarded or 
increased pursuant to a liberalizing law, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue, i.e., February 3, 
1994.  Moreover, the veteran did not submit a claim for 
service connection for Hodgkin's disease or associated 
hypothyroidism to the RO prior to February 2001.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).  The Board acknowledges that the 
veteran may have attempted to file a claim in 1982, however, 
as there is no evidence of record that a formal or informal 
claim was filed at that time, the Board is unable to grant an 
earlier effective date for service connection.

Finally, an earlier effective date is not warranted in this 
case under the Nehmer Stipulation and Order because the 
provisions of that Order do not apply to the veteran's claim.  
In May 1989, the United States District Court for the 
Northern District of California (district court) voided all 
denials of Agent Orange claims based on the regulations that 
became effective on September 25, 1985.  Nehmer v. United 
States Veterans' Administration, 712 F. Supp. 1404, 1409 
(N.D. Cal. 1989) (Nehmer I).  The district court later 
clarified its ruling, holding that the covered claims were 
those in which the disease or cause of death was later found 
to be service connected under valid VA regulations.  Nehmer 
v. United States Veterans' Administration, 32 F. Supp. 2d 
1175, 1183 (N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims, the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation that became effective on September 24, 2003. See 
68 Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816 (2004)).  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease, to include Hodgkin's disease.  The 
regulation further provides that where a "Nehmer class 
member" is entitled to compensation for a covered herbicide 
disease, and VA denied compensation in a decision issued 
between September 25, 1985, and May 3, 1989, the effective 
date of the award will be the later of the date VA received 
the claim on which the prior denial was based or the date the 
disability arose, except when the class member's claim was 
received within one year from the date of the class member's 
separation from service.  If the claim for compensation "was 
either pending before VA on May 3, 1989, or was received by 
VA between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, the effective date will be the later 
of the date the claim was received by VA or the date the 
disability arose," except when the class member's claim was 
received within one year from the date of the class member's 
separation from service.  That is not the case here.

In this case, service connection for iatrogenic 
hypothyroidism was granted secondary to the award of service 
connection for Hodgkin's disease due to exposure to Agent 
Orange.  The veteran's original claim for Hodgkin's disease 
and loss of thyroid function was received on February 22, 
2001.  Thus, this case does not fall within the scope of the 
Nehmer Stipulation 1 or the scope of the Nehmer Stipulation 
2, as set forth in the regulation.  Where these requirements 
are not met, the regulation provides that the effective date 
of the award of compensation shall be determined in 
accordance with 38 C.F.R. §§ 3.114 and 3.400.  68 Fed. Reg. 
50,966, at 50,971 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816(c)(4)).

Finally, the veteran has indicated that VA did not send him a 
letter notifying him of the change in the law, concerning the 
addition of Hodgkin's disease to the list of chronic diseases 
for which presumptive service connection may be granted.  The 
intent of 38 C.F.R. § 3.114(a)(3) is to afford the veteran an 
extra year of compensation; there is no statutory authority 
to authorize an effective date prior to that time.  There is 
simply no provision entitling the veteran to an earlier 
effective date on the basis that the RO did not notify him of 
the liberalizing change.  See Wells v. Principi, 3 Vet. App. 
307, 309 (1992) (A duty to notify of a potential beneficiary 
about a liberalizing change does not exist where there is no 
clear indication that the statute was enacted with an intent 
to impose on the Secretary a duty to notify potential 
beneficiaries of the new law). 


ORDER

Entitlement to an effective date of February 22, 2000, for 
service-connected Hodgkin's disease and iatrogenic 
hypothyroidism, status post radiation therapy, is granted.


REMAND

Unfortunately, a remand is required as to the issues of 
entitlement to service connection for GERD, peptic ulcer, 
duodenal ulcer, erosive esophagitis, and a respiratory 
disorder as secondary to service-connected Hodgkin's disease 
status post radiation therapy.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claims so that he is afforded every possible consideration.

The veteran was diagnosed as having Hodgkin's disease in 1982 
and underwent chest wall radiation.  In February 1993, James 
M. Sprott, M.D. noted that the veteran's chest x-ray showed a 
vague lesion in the right upper lung, which was probably 
radiation scarring.  A Consent for Radiation Therapy provided 
to the veteran showed that lung damage was a possible side 
effect of the procedure.  A July 2002 treatment records from 
Harbir Makin, M.D. shows a diagnosis of hyperreactive airway 
disease with mild restrictive lung disease.  In January 2003, 
Dr. Makin stated that the veteran's hyperreactive airway 
disease was likely adult-onset asthma.  VA treatment records 
dated in July 2003 contain assessments of sensation of 
shortness of breath, unclear etiology, rule out pulmonary 
fibrosis secondary to radiation as one possible etiology; and 
dyspnea, await review of pulmonary function tests (PFTs), 
given time course, suspect radiation induced restriction or 
decreased DLCO.  PFTs was thereafter normal.  

The veteran was afforded a VA examination in February 2004.  
The examiner noted that a chest x-ray conducted in July 2002 
showed no active infiltrates or abnormalities, with an 
impression of hyperaeration and post-operative changes.  It 
was noted that a full pulmonary consult in July 2003 showed 
no abnormal findings on PFTs or x-rays.  The veteran declined 
a chest x-ray.  The examiner diagnosed dyspnea, chest pain, 
xerostomia, constipation, memory loss, decreased stamina, and 
hypothyroidism due to radiation therapy.  There was no actual 
diagnosis of a pulmonary disorder.  The veteran was also 
diagnosed as having gastroesophageal reflux disease, peptic 
ulcer disease, and esophagitis; however, the examiner stated 
that he could not render an opinion without speculation as to 
whether this was caused by the veteran's radiation therapy.

In this case, it is the Board's judgment that an additional 
medical opinion, based upon review of the claims folder, 
would prove helpful in deciding the claims.    38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the veteran for VA 
respiratory and gastrointestinal 
examinations.  Send the claims folder to 
the examiners for review.  Ask the 
examiners to state in the reports if the 
claims folder was reviewed.  All necessary 
tests should be conducted and all clinical 
findings reported in detail.  

The respiratory examiner is first 
requested to provide an opinion as to the 
diagnosis of any respiratory disorder 
found to be present, i.e., reactive and 
restrictive airway disease, asthma, 
pulmonary fibrosis secondary to radiation, 
etc.  All necessary tests to determine the 
correct diagnosis should be conducted.  

If it is determined that the veteran 
suffers from a respiratory disorder, the 
examiner should state whether it is at 
least as likely as not (50 percent or more 
likelihood) that the currently diagnosed 
respiratory disorder was either (a) caused 
or (b) aggravated by the veteran's 
service-connected Hodgkin's disease or 
associated radiation therapy.

The gastrointestinal examiner should state 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran's gastroesophageal reflux disease, 
peptic ulcer, duodenal ulcer, and erosive 
esophagitis were either (a) caused or (b) 
aggravated by the veteran's service-
connected Hodgkin's disease or associated 
radiation therapy.

The examiners must provide complete 
rationale for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions.  

2.  Then, readjudicate the veteran's claims, 
with application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claims remains adverse to the veteran, 
he should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


